•            •             •  
   •         •         •





MEMORANDUM OPINION


No. 04-09-00460-CR

IN RE Leonard CHILDS

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Steven C. Hilbig, Justice
Marialyn Barnard, Justice

Delivered and Filed: August 12, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
            On July 29, 2009, relator Leonard Childs filed a petition for writ of mandamus, complaining
of the trial court’s failure to: (1) rule on his pro se motion for new trial; (2) rule on his pro se motion
to obtain court transcripts; and (3) acknowledge his notice of appeal.  
            However, counsel has been appointed to represent relator in the criminal proceeding pending
in the trial court for which he is currently confined.
  A criminal defendant is not entitled to hybrid
representation.  See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.
State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no legal duty to rule on pro
se motions filed with regard to a criminal proceeding in which the defendant is represented by
counsel.  See Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not abuse its discretion
by declining to rule on relator’s pro se motions that relate directly to his confinement based on the
criminal proceeding pending in the trial court.    
            In addition, relator complains of the trial court’s failure to acknowledge relator’s notice of
appeal.  However, relator’s notice of appeal was filed in this court and his appeal is currently pending
in this court in cause number 04-09-00475-CR, styled Leonard Childs v. State of Texas.  Therefore,
relator’s claim for relief with regard to the notice of appeal is now moot.  Accordingly, relator’s
petition for writ of mandamus is denied.  Tex. R. App. P. 52.8(a).   
            Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.
No leave is required to file a petition for a writ of mandamus in this court.  Tex. R. App. P. 52. 
Therefore, relator’s motion for leave to file is DENIED as moot. 
PER CURIAM
DO NOT PUBLISH